 

[logo.jpg]   GENERAL TERMS AND CONDITIONS

--------------------------------------------------------------------------------



1. Introduction. These general terms and conditions (“General Terms”) are
incorporated into and are made a part of each individual agreement between
Heritage Oaks Bank of Paso Robles, CA (“Client”) and the entity that is a party
to the Agreement (each such entity being referred to as “FIS”). Each Agreement,
when combined with these General Terms and the related pricing attachment(s),
comprises a separate and independent contract between the parties (each such
contract being an “Agreement” and referred to herein separately as the
“Agreement”). The pricing attachment(s) related to each Agreement are
incorporated into and made a part of such Agreement.

2. Services. If the Agreement describes the provision of a service (“Service”)
by FIS, the following subsections apply:
 
2.1 The “Commencement Date” of a Service is the earlier of: (i) the date the
Service is first installed and available for Client’s use in production; (ii)
Client’s first production use of the Service; or (iii) the commencement date
agreed upon by the parties in writing. In the event that there is a dispute over
the Commencement Date and the parties are unable to mutually agree upon a
Commencement Date after reasonable discussion, the Commencement Date shall be
deemed to be the three (3) month anniversary of the Effective Date of the
Agreement. If commencement of a Service is delayed for more than ninety (90)
days after the Effective Date of the Agreement (or sixty (60) days after the
agreed upon Commencement Date for a denovo client) for any reason beyond FIS’
control, FIS may suspend delivery of the Service and Client shall pay any
one-time fees and minimum fees through the balance of the Agreement’s term.
Commencement may be rescheduled to a mutually agreed date upon request.
 
2.2 FIS shall be the exclusive provider of each Service, and Client shall use
each Service solely in accordance with FIS’ then current standard user operating
instructions and requirements (“Specifications”).
 
2.3 If Client pays all applicable fees when due less amounts in dispute, FIS
shall: (i) provide Client and Client’s U.S. customers (“Customers”) with access
to and use of the Service in accordance with the Specifications; (ii) provide
Client with standard reporting, if any, associated with usage of the Service;
and (iii) perform the Service in compliance with all applicable laws, rules and
regulations with respect to FIS, as a third party provider, provision of that
Service, including, to the extent applicable, mandatory guidelines issued by the
Federal Financial Institutions Examination Council (FFIEC).
 
2.4 Client shall: (i) provide Customer information to FIS in accordance, and
otherwise comply, with the Specifications; (ii) assume all risk and liability
associated with transactions, including any risk of counterfeit, charged-back or
fraudulent transactions; (iii) comply with all applicable rules, regulations and
laws associated with use of a Service, including those relating to usury,
truth-in-lending, fair credit reporting, equal credit opportunity, automated
clearing house transfers, networks associations, electronic funds transfer,
privacy and direct marketing (“Laws”), regardless of whether Client uses any
forms or other Materials supplied by FIS; and (iv) provide FIS with notice of
any changes in applicable Law that impact the Service. Any modification in a
Service necessitated by a change in Laws shall be paid for by Client. However,
FIS shall endeavor to distribute the cost of such changes among all FIS clients
impacted.
 
2.5 Client shall be solely responsible for the transmission of any information,
data, records or documents (collectively, “Data”) necessary for FIS to perform a
Service at Client’s expense, and shall bear any risk of loss resulting from that
transmission until FIS confirms receipt. FIS shall bear the risk of loss
resulting from Data transmitted to Client until Client confirms receipt. If
Client directs FIS to disclose Data to a third party, Client shall provide FIS
with written authorization to do so and bear any risk of loss or liability
associated with that disclosure. In addition, FIS shall be held harmless from
any claim resulting from the third party’s use of that Data, and may, in its
discretion, require the third party to enter into a written agreement with FIS
governing disclosure of that Data.
 
2.6 In accordance with FFIEC business continuity guidelines, FIS has put in
place a disaster recovery plan designed to minimize the risks associated with a
disaster affecting FIS’ ability to provide the Service under the Agreement. FIS’
recovery time objective (RTO) under such plan is seventy-two (72) hours from the
time FIS declares a disaster. FIS will maintain adequate backup procedures in
order to recover Client’s Data to the point of the last available good backup,
with a recovery point objective (RPO) of twenty-four (24) hours, depending on
the availability of data. FIS will test its disaster recovery plan annually.
Upon request, FIS will provide a summary of its disaster recovery plan and test
results, excluding any proprietary information or NPI. Client authorizes FIS to
provide Client’s Data to external suppliers in order to test and prepare for
disaster recovery, as well as provide replacement services in the event of a
disaster. Client is responsible for adopting a disaster recovery plan relating
to disasters affecting Client’s facilities and for securing business
interruption insurance or other insurance necessary for Client’s protection.
 
2.7 FIS may change features, functions, and attributes of a Service from time to
time so long as those changes do not have a material adverse impact on the
performance of the Service. If Client requests a change to a Service, the
parties shall negotiate the terms for such change, which terms will be set forth
in a mutually agreed upon statement of work (“SOW”).
 
2.8 Upon termination of the Agreement, FIS shall cooperate in the transition of
the Service to Client or a
 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
replacement service provider and, if requested by Client, perform ancillary
services for the applicable fees. However, no master files, transaction data,
test data, record layouts or other similar information shall be provided by FIS
until: (i) Client and, if applicable, the replacement service provider, have
executed FIS’ deconversion confidentiality agreement; (ii) Client has fully paid
all outstanding amounts, excluding those amounts, if any, already in dispute
prior to termination; (iii) Client has made a reasonable deposit or completely
prepaid FIS’ fees for deconversion assistance; and (iv) the parties mutually
agree on a date for deconversion that is at least one hundred eighty (180) days
following FIS' receipt of Client’s notice of deconversion. If the one hundred
eighty (180) day period ends between the third week of November and the third
week of January, the time period for completing deconversion may be extended
until the first week of February upon mutual agreement between FIS and Client.
In addition, upon termination of the Agreement, FIS may, at Client's request and
expense, continue to provide the corresponding Service until the deconversion is
completed; provided the parties agree to such continuation in writing.
 
2.9 FIS’ total liability for a Service is limited in all cases and in the
aggregate to the amount of fees actually paid by Client for the corresponding
Service during the eighteen (18) months preceding the date of the event that is
the basis for the first claim. NOTWITHSTANDING THE FOREGOING, FIS' SOLE
OBLIGATION IN THE EVENT OF NEGLIGENCE OR ERROR BY FIS IN THE PERFORMANCE OR
NON-PERFORMANCE OF ITS DATA PROCESSING DUTIES HEREUNDER, IF ANY, SHALL BE
LIMITED TO REPROCESSING THE DATA FOR CLIENT. FIS’ OBLIGATION HEREIN IS
CONTINGENT UPON CLIENT NOTIFYING FIS WITHIN TWO (2) BUSINESS DAYS OR TWO (2)
PROCESSING CYCLES AFTER THE RECEIPT OF ERRONEOUS DATA.
 
2.10 If a Service Agreement is properly terminated by FIS prior to the end of
its term, or if Client improperly terminates a Service Agreement, Client shall
pay FIS, in addition to any other amounts owed, liquidated damages (“Services
Liquidated Damages”) equal to: (i) the greater of (a) fifty percent (50%) of the
average monthly fees incurred under the terminated Agreement during the
preceding six (6) months (or, during such shorter period if in effect for less
than six (6) months), (b) any minimum fees due under the Agreement, or (c) the
estimated monthly charge for the Service (as set forth in the pricing attachment
to the Agreement), in each case multiplied by the number of months remaining in
the then current period of the terminated Agreement; (ii) any costs incurred by
FIS as a consequence of the termination; plus (iii) any unpaid one-time fees set
forth in the Agreement. Client shall not be entitled to a refund of any pre-paid
amounts. If termination of this Agreement occurs prior to the providing of any
such Services, then the amount due under subsection (i) above will be calculated
using the minimum monthly amount due for each such Service, if any, or the
estimated monthly charge (as set forth in the pricing attachment) that FIS would
have reasonably expected to receive.
 
3. Third Party Services. If the Agreement describes the provision of a third
party product or service (“Third Party Service”), the following subsections also
apply:
 
3.1 With respect to each Third Party Service, FIS shall: (i) provide Client with
the applicable standard reporting; (ii) bill Client for use; and (iii) provide
Level One Customer Care (as defined below) to Customers. Client acknowledges
that FIS is not the provider of any Third Party Service, and Client shall, if
required by FIS, enter into a separate agreement for the Third Party Service
directly with the applicable provider. In its provision of “Level One Customer
Care”, FIS will: (i) handle incoming Customer calls regarding a Third Party
Service, (ii) gather information to identify the issue, (iii) respond to basic
Customer questions; and (iv) if necessary, refer issues requiring further
analysis or troubleshooting to the Third Party Service provider for additional
Customer support.
 
3.2 FIS makes no warranties or representations of any kind regarding the
correctness, accuracy, completeness, merchantability or fitness of any Third
Party Service or any associated data, information or system. FIS will pass
through to Client end-user warranties to the extent received by FIS from Third
Party Service providers.
 
3.3 If a Third Party Services Agreement is properly terminated by FIS prior to
the end of its term or if Client improperly terminates a Third Party Services
Agreement, Client shall pay FIS, in addition to any other amounts owed, an
amount equal to the Services Liquidated Damages for Third Party Services, unless
otherwise set forth in the Agreement. Client shall not be entitled to a refund
of any pre-paid amounts.
 
4. Software. If the Agreement describes the license of a software application
(“Software”) by FIS, the following subsections also apply:
 
4.1 The “Commencement Date” for Software is the earlier of: (i) the date the
Software is delivered to Client; (ii) in the event FIS provides implementation
and/or data conversion services, the date the Software is first installed and
available for Client’s use in a production environment; or (iii) the
commencement date agreed upon by the parties in writing. In the event that there
is a dispute over the Commencement Date and the parties are unable to mutually
agree upon a Commencement Date after reasonable discussion, the Commencement
Date shall be deemed to be the one (1) month anniversary of the Effective Date
of the Software License and Maintenance Agreement (or the one (1) month
anniversary of the Effective Date of any amendment thereto for additional
Software licensed by Client after the Effective Date of the Software License and
Maintenance Agreement). If the Commencement Date for a piece of Software is
delayed for (i) more than ninety (90) days after the Effective Date of the
Software License and Maintenance Agreement (or sixty (60) days after the agreed
upon Commencement Date for a denovo client); (ii) ninety (90) days after the
Effective Date of any amendment to the Software License and Maintenance
Agreement for additional Software; or (iii) any reason beyond FIS’ control, FIS
may suspend delivery and/or implementation
 
Page 2 of 9

--------------------------------------------------------------------------------

 
of the Software and Client shall pay any associated one-time fees and
maintenance fees through the balance of the term of the Software License and
Maintenance Agreement. The Commencement Date may be rescheduled to a mutually
agreed date upon request.
 
4.2 Subject to Client’s payment of all applicable license fees, FIS grants
Client a limited, non-exclusive, and nontransferable right and license, during
the time period specified in the Software License and Maintenance Agreement, to
use a single copy of the object code of the referenced Software solely: (i) in
accordance with the terms and restrictions of the Agreement; (ii) on the
equipment, if any, specified in the Agreement; and (iii) for its own internal
business purpose. Client shall prepare its equipment and site for installation
of the Software in accordance with the Specifications. Client may change its
equipment or site only with FIS’ prior written consent, which shall not be
unreasonably withheld.
 
4.3 The license granted to Client does not convey any rights, express or
implied, to any system, assembly, circuit, combination, method or process of
which the Software is a component. Client shall keep the Software free and clear
of any claim, lien or encumbrance, and any act by Client purporting to create
such a claim, lien or encumbrance shall be void from its inception.
 
4.4 Client is solely responsible for independently determining if the Software
meets its needs and requirements. Client shall verify that the Software complies
with the Specifications within forty-five (45) days of its delivery. Client
shall have accepted the Software if Client: (i) fails to give FIS written notice
of any material non-conformity with the Specifications (“Defect”) during that
forty-five (45) day period (or within fifteen (15) days following FIS’
correction of the last reported Defect); or (ii) uses the Software to process
data for production purposes.
 
4.5 Unless specifically indicated in the Agreement, Client shall not directly or
indirectly: (i) lease, rent, assign, sublicense, transfer, disclose, provide,
sell, market, distribute, reproduce, or copy Software; (ii) use or allow
Software to be used or operated by, or for the benefit of, any third party,
including any direct or indirect subsidiary or affiliate, or any successor or
parent company; or (iii) use Software in the operation of a service bureau.
Client may make a single copy of the Software in machine-readable form for
disaster recovery and general backup purposes. That copy may be installed on a
backup server or system for use solely when approved equipment is inoperable or
unusable. Only one (1) copy of Software may be utilized for production purposes.
Client shall maintain a record of the number and location of all copies of
Software and provide FIS with a copy of that record upon request.
 
4.6 Software shall remain under the exclusive control and custody of Client at
all times, and Client shall keep it in a secure place under appropriate access
and use restrictions. Client shall immediately notify FIS of any possession or
use of Software not specifically authorized by FIS.
 
4.7 All modifications, customizations, enhancements or changes made or relating
to any part of Software (“Modifications”) shall be owned solely and exclusively
by FIS regardless of who created them or the medium of expression. Client shall
have no right to make Modifications for any purpose. Client shall have a
non-exclusive, non-transferable, and royalty-free license to use such
Modifications solely for its own benefit in accordance with the license of the
Software. Notwithstanding the foregoing, Client irrevocably assigns, transfers,
and conveys to FIS all of Client's right, title, and interest in such
Modifications, including, without limitation, all rights of patent, copyright,
trade secret and know-how. Client shall execute any appropriate documents and
take any action reasonably requested by FIS in order to perfect FIS’ ownership
in Modifications. This Agreement does not limit or restrict FIS from developing
or marketing the Software, or any similar programs, materials or information,
free of any compensation, accounting, attribution, notice or consent obligation
to Client.
 
4.8 FIS warrants that Software will be free of Defects for a period of ten (10)
days following its acceptance ("Warranty Period"). Acceptance shall occur: (i)
for Software FIS is installing, upon the earlier of (a) the date the Software is
first installed and available for Client’s use in a production environment, (b)
Client’s first production use of the Software, or (c) the three (3) month
anniversary of the Effective Date; and (ii) for Software installed by someone
other than FIS, upon the date it is delivered. If a Defect occurs during the
Warranty Period, FIS shall, at its discretion and as its sole obligation,
either: (1) correct the Defect or replace the Software; or (2) terminate the
license for the applicable Software and refund the fee paid for such license.
During the Warranty Period, FIS shall provide support (“Support”) consisting
of telephone access to: (A) a program control center that will receive reports
of Defects during normal business hours (8:30 a.m. to 5:00 p.m., ET, Monday
through Friday, excluding any holiday recognized by the U.S. Federal Reserve
Board); and (B) an emergency U.S. answering service available at all times
(24/7) for reporting Defects that cause a complete system failure. FIS will
endeavor to respond to any emergency call within two (2) hours after that call
is received. FIS may also provide on-site technical assistance at Client's
request at its then current rates.
 
4.9 Unless specifically set forth in the Agreement, FIS is under no obligation
to provide, and Client is under no obligation to purchase maintenance as
described in this subsection (“Maintenance”). If Client elects to receive
Maintenance, and the associated fees are current and fully paid, FIS shall
provide Maintenance during the period specified in the Software License and
Maintenance Agreement (“Maintenance Term”) consisting of the: (i) continued
provision of Support; (ii) correction of covered Defects reported by Client; and
(iii) periodic provision of Modifications made generally available at no
additional charge to clients receiving Maintenance (each a “Release”). Releases
do not include: (a) new or replacement products; or (b) new versions of
Software. Client shall continuously maintain Software at the most current or
immediately
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
preceding Release level. FIS will provide Client with a memorandum explaining
the nature of any changes made to Software and any updates to the corresponding
Specifications for each new Release. Client shall be deemed to have accepted a
Release unless it notifies FIS of its rejection within thirty (30) days
following receipt.
 
4.10 FIS is only responsible for correcting covered Defects that occur during
the Warranty Period or Maintenance Period. FIS shall make the final
determination as to the existence and cause of any Defect. FIS shall have no
obligation to correct Defects unless: (i) Client provides a written description
of the Defect to FIS in sufficient detail, and with supporting documentation, to
enable FIS to diagnose, and if necessary, recreate it; (ii) Client installs and
maintains connectivity in accordance with the Specifications; (iii) Client
reasonably assists FIS in diagnosing the Defect remotely; (iv) the Defect can be
verified at FIS’ facilities; and (v) Client performs reasonable remedial actions
specified by FIS. FIS shall begin developing corrections for covered Defects
upon verifying their existence, and shall use reasonable diligence to complete
development in a timely manner based upon their severity and impact on Client’s
business. FIS may address minor Defects that do not materially impact Client’s
business or cause unreasonable disruption in a future Release, and may provide
Client with a reasonable “work around” to minimize the impact on an interim
basis. Client shall be solely responsible for installing any Defect corrections
or Releases provided by FIS. Client shall pay FIS then current rates for
analyzing and diagnosing any irregularity or problem not caused by a covered
Defect.
 
4.11 FIS’ obligations under this section constitute Client’s sole and exclusive
remedy for any Defects or FIS’ provision of Software (all risk of loss having
passed to Client upon delivery of the Software). FIS’ total liability arising
out of Software is limited in all cases and in the aggregate: (i) during the
first year following commencement of the license, to the amount of license fees
actually paid by Client; and (ii) after the first year following commencement of
the license, to the amount of any fees paid for Maintenance of the Software
during the twelve (12) month period immediately preceding the event giving rise
to the claim.
 
4.12 If a Software Agreement is properly terminated by FIS prior to the end of
its term, or if Client improperly terminates a Software Agreement, Client shall
pay FIS, in addition to any other amounts owed, liquidated damages equal to: (i)
all remaining amounts owing through the term of the Agreement excluding those
amounts, if any, already in dispute prior to termination; and (ii) any costs
incurred by FIS as a consequence of the termination. Client shall not be
entitled to a refund of any pre-paid amounts.
 
4.13 Upon request, FIS will deposit a copy of the source code for Software with
its escrow agent so long as Client pays all associated fees and executes and
delivers all required documentation.
 
5. Materials. As a convenience, FIS may provide Client with sample forms,
procedures, scripts, marketing materials or other similar information
(collectively, “Materials”). Client shall have a license to use those Materials,
if any, solely for its own internal use during the term of the Agreement and
solely in a manner that is consistent with the Specifications. Client’s license
to use the Materials shall expire immediately upon termination of the Agreement.
Client is responsible for its use of Materials and bears sole liability for any
such use.
 
6. Training. FIS shall provide Client with training in the use and
implementation of Services, Third Party Services, and/or Software as described
in the Agreement. Unless otherwise specifically set forth in the Agreement or
its attachments, FIS shall provide training at FIS’ then current rates, plus
travel expenses (if applicable), on mutually agreeable dates and times. At
Client’s expense, FIS may offer training sessions on-line or at an FIS or Client
location.
 
7. Fees and Other Charges.
 
7.1 Client shall pay all fees and charges set forth in the pricing attachment(s)
to the Agreement. Fifty percent (50%) of the one-time fees shall be paid upon
execution of the Agreement, and the remaining fifty percent (50%) shall be paid
upon the applicable Commencement Date, unless otherwise set forth in the
Agreement. Recurring fees shall be paid beginning on the Commencement Date. FIS
may increase any pass-through fees (e.g., postage, supplies, courier, data
transmission, and telecommunications expenses), outside of its control as its
cost for such items increases. FIS may adjust recurring fees annually by the
lesser of (i) the percentage increase in the U.S. CPI-U from December to
December of the two (2) preceding years, or (ii) three percent (3%). Such
increase shall be effective on the first day of the month of the anniversary of
the Commencement Date of the Agreement. If the CPI-U is ever discontinued or
revised, FIS may in good faith select another government index as a substitute
in order to obtain substantially the same result. Fees, costs and expenses owed
by Client are exclusive of charges for non-standard materials, work, hardware,
software or travel. Travel time, if required, will be charged at FIS’ standard
hourly rates, but will not exceed eight (8) hours per day per resource.
 
7.2 FIS shall electronically debit the account specified in the Agreement
(“Settlement Account”) to settle: (i) any fees, charges or other amounts owed to
FIS; (ii) transactions; (iii) third party assessments and fines, unless such
amount is subject to a good faith dispute by Client with such third party and
Clietn has communicated such to FIS within five (5) days of receipt of the
applicable invoice; and (iv) any payments or deposits received from or on behalf
of Customers. Client shall maintain sufficient funds in the Settlement Account
to cover any amounts owed to FIS, and is solely responsible for properly
applying all credits and debits made to the Settlement Account by FIS. Client
shall notify FIS in writing of any change in Settlement Account information
within three (3) business days of occurrence. In the event FIS does not collect
amounts owed from the Settlement Account, Client must pay such amounts within
thirty (30) days of the invoice date. For any undisputed amount that is not paid
within thirty (30) days after its due date, Client shall pay a late fee equal to
the
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
lesser of one and one-half percent (1½%) per month of the unpaid amount or the
maximum interest rate allowed by law.
 
7.3 Billing errors shall only be corrected within the twelve (12) month period
immediately following occurrence, with the exception of third party pass-through
amounts over which FIS does not have control, which shall be corrected promptly
following notification of such from the third party. In the event of
over-billing, FIS will correct the error on the next invoice by credit to
Client. If Client was under-billed, FIS will add the under–billed amount to a
future invoice; provided that if the under-billed amount exceeds fifty-thousand
dollars ($50,000), FIS will add the under-billed amount in equal amounts over
Client’s invoices for the next three calendar quarters. FIS may utilize any
amounts owed to Client under this Agreement to pay or reimburse FIS for amounts
owed by Client.
 
7.4 All charges and fees to be paid by Client under the Agreement are exclusive
of any applicable withholding, sales, use, excise, value added or other taxes.
Any such taxes for which FIS is responsible to collect from Client shall be
billed by FIS and paid by Client. Client agrees to reimburse or indemnify FIS
for any taxes, penalties and interest assessed by any taxing authority arising
out of the Agreement, except to the extent such is the direct result of the
gross negligence or willful misconduct of FIS. FIS shall pay and hold Client
harmless for any taxes on its property, income or payroll. Client agrees to hold
FIS harmless for any sales, use, excise, value added or other taxes assessed by
a taxing authority arising out of this Agreement. In the event of any assessment
by a taxing authority, both parties agree to cooperate with each other to
resolve issues in order to minimize such assessment.
 
7.5 Ancillary Products.  FIS will provide Client a discount of sixteen percent
(16%) off of FIS’s then current list price for ancillary products added by
Client under the Agreement during the initial five (5) year term of the
Agreement; provided, however, that such discount shall not apply to pass through
or third party fees.
 
8. Intellectual Property.
 
8.1 Authority.  FIS represents to Client that it has full power and authority to
grant the rights granted by this Agreement to Client with respect to the
Services without the consent of any other person or entity.
 
8.2 Client is not acquiring a copyright, patent or other intellectual property
right in any Service, Third Party Service, Software, Deliverable, Specifications
or Material, or in any data, modifications, customizations, enhancements,
changes or work product related thereto. “Deliverable” means any work product or
other item (whether tangible or intangible) created by FIS or provided by FIS to
Client pursuant to the Services, Third Party Services, or Software, and which
may be described more particularly in an Agreement, SOW, or other document
signed by the parties.
 
8.3 Any intellectual property rights that existed prior to the Effective Date of
the Agreement shall belong solely to the party owning them at that time. Neither
party shall be entitled to any copyright, trade secret or patent of the other
party.
 
8.4 Client shall not alter, obscure or revise any proprietary, restrictive,
trademark or copyright notice included with, affixed to, or displayed in, on or
by a Service, Third Party Service, Software, Deliverable or Specifications.
 
9. Information Security; Confidentiality.
 
9.1 Information Security.  Each party will maintain an information security
program comprised of procedural, physical and electronic safeguards designed to
meet the objectives of the FFIEC Interagency Guidelines (as amended from time to
time and including any successor standards thereto), to prevent the compromise
or unauthorized disclosure of Nonpublic Personal Information.  Each party
represents to the other party that it will reasonably monitor, evaluate and
adjust its information security systems and procedures, its data security
systems, and its processes in response to relevant changes in technology,
changes in the sensitivity of NPI, and internal and external threats to
information security.  Each party shall notify the other party of any
unauthorized possession or use of its Confidential Information as soon as
possible following notice of that unauthorized use or possession. FIS shall
promptly notify Client and, if requested by Client, each of its affected
Customers, of any incident that has resulted or is likely to result in the
misuse of NPI.  As used herein, “GLB Act” shall mean the Gramm-Leach-Bliley Act
(15 U.S.C. Section 6801, et seq.) and the implementing regulations thereunder,
as the same may be amended from time to time; and “Nonpublic Personal
Information” or “NPI” shall have the meaning provided under the GLB Act.
 
9.2 Confidentiality.
 
9.2.1 Each party shall treat information received from the other that is
designated as “confidential” at or prior to disclosure ("Confidential
Information") as strictly confidential. FIS designates all information relating
to the Services, Third Party Services, Software, Deliverables, Specifications
and the terms of the Agreement as its Confidential Information. “Confidential
Information” shall also include all NPI that FIS receives from or at the
direction of Client that concerns any of Client’s Customers.
 
9.2.2  Each party shall: (i) restrict disclosure of the other party’s
Confidential Information to employees and agents solely on a "need to know"
basis in accordance with the Agreement; (ii) advise its employees and agents of
their confidentiality obligations; (iii) require agents to protect and restrict
the use of the other party’s Confidential Information; and (iv) use the same
degree of care to protect the other party’s Confidential Information as it uses
to safeguard its own Confidential Information of similar importance.
 
9.2.3 Confidential Information shall remain the property of the party from or
through whom it was provided. Except for NPI, neither party shall be obligated
to preserve the confidentiality of any information that: (i) was previously
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
known; (ii) is a matter of public knowledge; (iii) was or is independently
developed; (iv) is released for disclosure with written consent; or (v) is
received from a third party to whom it was disclosed without restriction.
Disclosure of Confidential Information shall be permitted if it is: (a) required
by law; (b) in connection with the tax treatment or tax structure of the
Agreement; or (c) in response to a valid order of a U.S. court or other
governmental body, provided the owner receives written notice and is afforded a
reasonable opportunity to obtain a protective order. Upon termination of an
Agreement, each party shall destroy the other party’s Confidential Information
relating to that Agreement in a manner designed to preserve its confidentiality,
or, at the other party’s written request and expense, return it to the
disclosing party.
 
10. Indemnification.
 
10.1 Client shall indemnify, defend, and hold harmless FIS and its officers,
employees, directors, agents, affiliates and shareholders, in their individual
capacities or otherwise, from and against any and all losses, claims, demands,
penalties, actions, causes of action, suits, obligations, liabilities, damages,
delays, costs or expenses, including reasonable attorney's fees (collectively,
"Losses”) asserted by a third party that result from, relate to, arise out of,
or are incurred in connection with: (i) Client’s gross negligence or willful
misconduct resulting in personal injury or property damage; (ii) Client’s misuse
of a Service, Materials, Third Party Service, Software, Specifications or
Deliverables; (iii) inaccurate or incomplete Data; (iv) Client’s use of a
Service, Third Party Service, Software and/or Deliverable with computer programs
or services owned, licensed or provided by someone other than FIS; (v) Client’s
failure to comply with applicable Laws; (vi) Client’s failure to comply with the
terms of any Third Party Service agreement; (vii) any claim of libel, violation
of privacy rights, unfair competition or infringement of patents, trademarks,
copyrights or other intellectual property caused by Client or a Customer; or
(viii) any Customer claim, action or suit.
 
10.2 FIS shall indemnify, defend and hold harmless Client, and its officers,
employees, directors, agents and shareholders, in their individual capacities or
otherwise, from and against any and all Losses asserted by a third party that
result from, relate to, arise out of, or are incurred in connection with: (i)
FIS’ gross negligence or willful misconduct resulting in personal injury or
property damage; (ii) FIS’ failure to comply with laws applicable to FIS as a
third party provider of a Service; or (iii) a claim that a Service, Software, or
Deliverable infringes a registered U.S. patent, trademark or copyright. However,
FIS shall not be liable for (and Client shall indemnify FIS against) any
infringement claim that results, in whole or in part, from: (a) Client’s use of
a Service, Software or Deliverable in a manner or for a purpose not specifically
described in the Agreement or Specifications; (b) Client’s use of a Service,
Software or Deliverable with computer programs, processes, or services owned,
licensed or provided by someone other than FIS; or (c) Client’s products or
services; or (d) Client's failure to implement corrections or changes provided
by FIS. If a claim of infringement of a registered U.S. patent, trademark or
copyright has been asserted, or in FIS' opinion is about to be asserted, FIS
may, at its option either: (1) procure for Client the right to continue using
the Service, Software or Deliverable; (2) replace or modify the Service,
Software, or Deliverable so that it becomes non-infringing; (3) terminate the
Agreement or SOW and refund all pre-paid fees covering future use of the
Service, Software or Deliverable; or (4) defend the action on Client’s behalf
and pay any associated costs or damages.
 
10.3 The obligation to provide indemnification under this section is contingent
upon: (i) the indemnified party promptly notifying the indemnifying party in
writing of any claim; (ii) the indemnifying party having sole control over the
defense and settlement of the claim; (iii) the indemnified party reasonably
cooperating during defense and settlement efforts; and (iv) the claim not
arising, in whole or in part, out of the action or inaction of the indemnified
party.
 
11. Disclaimer.
 
11.1 Under no circumstances shall FIS be liable for any Losses caused, directly
or indirectly, in whole or in part, by: (i) Client; (ii) a third party; (iii)
use of attachments, features, or devices not authorized by the Specifications;
(iv) improper or inadequate conditions at a site; (v) improper or incomplete
installation not caused by FIS; (vi) equipment changes, reconfigurations,
upgrades or relocations; (vii) abuse, misuse, alteration or use that is
inconsistent with the terms of the Agreement or Specifications; (viii) incorrect
or incomplete Data supplied by Client or its agents; (ix) software, hardware or
systems not supplied by FIS; (x) a Force Majeure Event; or (xi) a failure that
is not directly attributable to, or reasonably anticipated by, FIS or under FIS’
direct control. FIS shall make the final determination as to the existence and
cause of any Defect or Losses.
 
11.2 FIS shall have no obligation with respect to an alleged Defect or any
Losses resulting therefrom unless: (i) Client reasonably assists FIS in the
diagnosis and correction of the cause; (ii) Client provides a written
description of the Defect or any Losses to FIS within two five (5) days of when
the Defect was first discovered or reasonably should have been discovered; and
(iii) Client performs diagnostic and remedial actions reasonably requested by
FIS. In the event an error or irregularity was not caused by FIS, Client shall
pay FIS its then current rates for diagnosing the cause. EXCEPT AS SPECIFICALLY
AGREED IN WRITING, ALL SERVICES, THIRD PARTY SERVICES, SOFTWARE, DELIVERABLES,
EQUIPMENT, AND MATERIALS ARE PROVIDED “AS IS”, AND ALL WARRANTIES, WHETHER
STATUTORY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR PARTICULAR PURPOSE OR ERROR-FREE OPERATION (EVEN IF CREATED BY THE
INTERNATIONAL SALE OF GOODS CONVENTION), ARE DISCLAIMED IN THEIR ENTIRETY.
 
12. Limitation of Liability. FIS shall not be liable for any indirect,
incidental, consequential, special, delay or punitive damages whatsoever
(including but not limited to, damages
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
for loss of business profits or revenue, business interruption, loss of
information, or other pecuniary loss), even if FIS was advised of the
possibility of such damage.
 
13. Audits.
 
13.1 Upon at least five (5) business days prior written notice, FIS, its
representatives and/or vendors may visit Client's facilities, during normal
business hours, for the purpose of: (i) inspecting the location and use of
Software, Deliverables and any third party software; and (ii) auditing,
monitoring and ensuring compliance with the terms of this Agreement. In
addition, each party shall have the right, upon reasonable prior written notice
(and no more than once each year), to visit the other party's facilities during
normal business hours for the purpose of determining the adequacy of procedures
for complying with its obligations relating to Confidential Information under
this Agreement.
 
13.2 Notice for any audit must specify the scope of the information sought and
the purpose of the audit. All audits must be reasonable in scope and duration,
and conducted at the expense of the auditing party. Client and its
representatives may be required to sign FIS’ nondisclosure and confidentiality
agreement in advance of performing any audit. FIS shall have the right to
receive and comment on any report prepared by or on behalf of Client prior to
that report being published or disseminated.
 
13.3 In lieu of any audit relating to a Service, FIS may provide Client with a
certified copy of its most recent SAS-70, AUP, Security, Disaster Recovery, PCI,
GLBA, NACHA, PIN, TG3 or similar report regarding the Service. The provision of
such report(s) shall satisfy all of FIS’ audit obligations to Client with
respect to the corresponding Service.
 
13.4 FIS shall permit governmental agencies that regulate Client in connection
with a Service performed by FIS to examine FIS’ books and records to the same
extent as if that Service was being performed by Client on its own premises.
 
14. Use of Names and Trademarks. FIS may use Client’s name and logo: (i) in a
general listing of users of its products and services; and (ii) as reasonably
necessary to perform any Services. Other than the foregoing: (a) neither party
shall use the other party’s logos, trademarks or stock exchange ticker symbol
unless pre-approved in writing; and (b) the parties shall consult with each
other in preparing any press release or other similar communication that
mentions or implies a relationship between them.
 
15. Relationship. FIS is an independent contractor. Neither FIS nor any of its
representatives are an employee, partner or joint venturer of Client. FIS has
the sole obligation to supervise, manage and direct the performance of its
obligations under the Agreement. FIS reserves the right to determine who will be
assigned to perform its obligations, and to make replacements or reassignments
as it deems appropriate. Each party shall be solely responsible for payment of
compensation to its respective personnel, and assumes full responsibility for
payment of all federal, state, local and foreign taxes or contributions imposed
or required under unemployment insurance, social security and income tax laws
with respect to such personnel. Except as expressly stated in the Agreement,
neither party shall be an agent of the other, nor have any authority to
represent the other in any matter. To the extent that FIS engages a
subcontractor, FIS shall remain solely responsible for the performance of the
subcontracted work. Client shall have no recourse, and shall assert no claim,
against any subcontractor of FIS.
 
16. Insurance. FIS shall use reasonable commercial efforts to maintain the
following minimum insurance coverage and limits: (i) statutory workers’
compensation in accordance with all Federal, state, and local requirements; (ii)
employer’s liability insurance with limits of coverage of $1,000,000 (a) per
accident, bodily injury (including death) by accident, (b) per bodily injury
(including death) by disease, and (c) per employee for bodily injury (including
death) by disease as required by the state in which the Services are performed;
(iii) commercial general liability with an aggregate of $2,000,000, and
$1,000,000 per occurrence for bodily injury, property damage and personal
injury; (iv) automobile liability insurance, including FIS-owned, leased, and
non-owned vehicles with a single limit of $1,000,000; (v) property insurance,
covering the hardware and other equipment used by FIS to provide the Services;
(vi) errors and omissions, including technology/professional liability
insurance, with limits of $5,000,000 per claim, including but not limited to,
coverage with respect to: (a) violation of federal or state privacy laws or
regulations, (b) data protection liability insurance covering liabilities for
financial loss resulting or arising from acts, errors, or omissions, in
rendering the Services provided by FIS under this Agreement, including data
theft, damage, destruction, or corruption, including unauthorized access,
unauthorized use, identity theft, theft of personally identifiable information
or confidential corporate information, transmission of a computer virus or other
type of malicious code, and participation in a denial of service attack on a
third party; (vii) umbrella (excess) liability insurance for the
above-referenced comprehensive general liability and employer’s liability
coverage in the amount of $5,000,000 per occurrence; and (viii) crime insurance,
with coverage extended to include property of Client in the care, custody, or
control of FIS, or for which FIS is legally liable, with limits of $5,000,000
per claim.
 
17. Termination and Additional Remedies.
 
17.1 In addition to any other remedies, either party may terminate the Agreement
on sixty (60) days advance written notice if the other party: (i) fails to cure
a material during such 60 day notice and cure period, and upon expiration of
such 60 day period, should the breach not have been cured, the non-breaching
party may immediately terminate the Agreement; (ii) is the subject of a
dissolution, reorganization, insolvency or bankruptcy action that is not
dismissed within forty-five (45) days of being filed; (iii) suffers the
appointment of a receiver, conservator or trustee; (iv) commits any act related
to the Service with the intent to defraud the other party; or (v) discontinues
performance under the Agreement because of a binding order of a court or
regulatory body. If a breach cannot
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
reasonably be cured within sixty (60) days, the non-breaching party may not
terminate the Agreement so long as the breaching party promptly commences work
and completes correction within ninety (90) days of receiving written notice of
the breach.
 
17.2 Due to the likelihood of irreparable injury, each party shall be entitled
to seek an injunction against the other for any breach of confidentiality,
indemnification and intellectual property obligations.
 
18. Export Restrictions and Unlawful Activity.
 
18.1 FIS’ Confidential Information is subject to export controls under
applicable law. Accordingly, Client shall: (i) remain in compliance with all
requirements associated with these laws; (ii) cooperate fully with any audit
related to these laws; and (iii) not utilize FIS’ Confidential Information in
any country that is embargoed by the U.S. government. Client shall be solely
responsible for the importation of FIS’ Confidential Information, including
obtaining any approval or permit necessary for importation or use.
 
18.2 Neither Client nor any of its directors, officers, agents, employees or
other persons associated with or acting on its behalf: (i) have received or will
receive any unlawful contribution, gift, entertainment or other payment from
FIS; (ii) is a governmental entity; or (iii) is in violation of, or will violate
any applicable anti-corruption or anti-bribery law. FIS shall have an
irrevocable right to immediately terminate the Agreement or any other
relationship with Client if this subsection is breached.
 
19. Miscellaneous.
 
19.1 Client shall not assign, subrogate or transfer any interest, obligation or
right arising out of the Agreement or SOW without prior written consent from
FIS, which shall not be unreasonably withheld.  Notwithstanding the foregoing,
Client may assign this Agreement to a subsidiary, affiliate or successor in
interest in the event of Change in Control, provided, however, that (i) such
assignment does not materially and substantially increase or decrease the scope
of this Agreement, and (ii) the assignee is not a Competitor of FIS. For
purposes of this Agreement, a “Change in Control” shall mean any consolidation,
merger, transfer or reorganization of a majority of the assets or stock of
Client. Subject to the foregoing, the terms of each Agreement or SOW shall be
binding upon and inure to the benefit of permitted successors and assigns. For
purposes of this Section, a “Competitor” shall mean any entity engaged in the
business of developing, marketing or licensing software products or services
which are in competition with the software products or services provided by FIS,
its subsidiaries or affiliates.
  
19.2 Any dispute, difference, controversy or claim arising out of or relating to
the Agreement shall be settled by binding arbitration before a single arbitrator
in (i) Jacksonville, Florida, if such dispute or claim is brought by Client, or
(ii) New York, New York, if such dispute or claim is brought by FIS, in either
case, in accordance with the Commercial Arbitration Rules (including Procedures
for Large, Complex Commercial Disputes) of the American Arbitration Association.
Judgment on any resulting award may be entered into by any court having
jurisdiction over the parties or their respective property. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Agreement, provided that all substantive questions of law shall
be determined in accordance with the state and Federal laws applicable in New
York, without regard to internal principles relating to conflict of laws. The
prevailing party in any dispute arising out of the Agreement shall be entitled
to, and the arbitrator shall have jurisdiction to award, the recovery of
reasonable attorneys’ fees, costs and expenses.
 
19.3 Telephone communications between FIS and Client and/or Customers may be
monitored or recorded without further notice in order to maintain service
quality.
 
19.4 FIS shall not be liable for any loss, damage or failure due to causes
beyond its control, including strikes, riots, earthquakes, epidemics, terrorist
actions, wars, fires, floods, weather, power failure, telecommunications outage,
acts of God or other failures, interruptions or errors not directly caused by
FIS (“Force Majeure Event”).
 
19.5 The headings that appear in these terms and conditions are inserted for
convenience only and do not limit or extend its scope. The Agreement shall not
be construed more strongly against either party, regardless of who is more
responsible for its preparation.
 
19.6 Each party signing on behalf of a party, represents and warrants that it
has full legal authority to enter into and perform its obligations without any
additional consent or approval.
 
19.7 Each Agreement (including these General Terms and the pricing attachments
both of which are incorporated therein) together with any attachments thereto,
constitute the entire agreement and understanding of the parties with respect to
its subject matter. All prior agreements, understandings and representations
regarding the same or similar services are superseded in their entirety. In the
event of a conflict, ambiguity or contradiction in documents, the documents will
take precedence over each other in accordance with the following ranking: (i)
SOWs; (ii) exhibits and attachments; (iii) Agreements; (iv) Specifications; and
(v) these General Terms. The Agreement may only be modified by a written
document signed by both parties. The parties do not intend, nor shall there be,
any third party beneficiary rights.
 
19.8  No waiver of any provisions of the Agreement and no consent to any default
under the Agreement shall be effective unless in writing and signed by the party
against whom such waiver or consent is claimed. No course of dealing or failure
to strictly enforce any provision of the Agreement shall be construed as a
waiver of such provision for any party’s rights. Waiver by a party of any
default by the
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
other party shall not be deemed a waiver of any other default.
 
19.9 If any provision of the Agreement is unenforceable in any respect under
law, such enforceability shall not affect any other provision of the Agreement,
and the Agreement shall be construed as if such unenforceable provision had not
been included to the extent necessary to bring it within the requirements of
that law.
 
19.10 All notices given in connection with the Agreement must be in writing and
delivered via overnight delivery. Notices shall be delivered to the address set
forth in the Agreement Notices to FIS shall include a copy (which shall not
constitute notice) to the General Counsel at the same address.
 
19.11 Termination of the Agreement shall not impact any right or obligation
arising prior to termination. Sections 9, 10, 11 and 12, as well as Subsection
19.2, of these General Terms shall survive any termination of the Agreement.
 
 
Acknowledged and Accepted:
 
 
HERITAGE OAKS BANK
545 12th Street
Paso Robles, California 93446


 

/s/ Ron Oliveira   Signature       Ron Oliveira  
Name (printed)
      Chief Operating Officer   Title       6/7/2010   
Date
     

 
 
 Page 9 of 9

--------------------------------------------------------------------------------